Citation Nr: 9900655	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran, who has been entitled to pension since 1971, 
served on active duty from December 1944 to July 1946.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a December 1993 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of service connection for PTSD and denied his 
attempt to reopen a claim of service connection for a nervous 
condition.  The veteran's notice of disagreement (NOD) was 
received in February 1994.  The RO issued a statement of the 
case (SOC) in March 1994 in which the issue of service 
connection for PTSD was included with the claim of service 
connection for a nervous condition.  The veteran's 
substantive appeal was received in March 1994.  

When the Board initially reviewed the veteran's appeal, it 
was noted that the March 1994 SOC should not have combined 
the veteran's claims for a nervous condition and PTSD, as the 
reopening of the veteran's claim of entitlement to service 
connection for a nervous condition required new and material 
evidence, while the claim of entitlement to service 
connection for PTSD did not.  

The Board remanded the case in February 1997.

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a nervous condition is the subject of the 
Remand portion of this document.)


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is suffering from PTSD as a 
result of traumatic experiences during service. 




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that he has presented a well-grounded 
claim of service connection for PTSD.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran is currently suffering from PTSD.


CONCLUSION OF LAW

A well-grounded claim of service connection for PTSD has not 
been presented. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records do not contain a diagnosis of 
PTSD.  

When the Board initially reviewed the veteran's appeal in 
February 1997, it was noted that all available treatment 
records may not have been requested and the case was remanded 
in order to obtain additional relevant evidence.  Medical 
records from  private physicians Dr. R., and Dr. W., 
beginning in 1968, were received in May 1997, and associated 
with the claims folder.  In September 1997, medical records 
considered by the Social Security Administration (SSA) in 
determining the veteran's eligibility for benefits from that 
agency were received and associated with the claims folder.  

Post-service medical records include the report of an April 
1972 VA examination and medical records detailing treatment 
for various medical conditions.  An April 29, 1993 entry in 
the records received from Dr. R., and Dr. W., in May 1997, 
shows that the veteran reported  having episodes where he 
felt extremely agitated, and tense and the veteran related 
this to his prior combat-related stress problem.  The 
physician noted that he advised him to outline his prior 
stress-related problems.  There is a May 11, 1993 notation in 
the private medical records received in May 1997 that a 
letter was dictated.  A letter dated May 11, 1993 from a 
private physician, Dr. R., indicates that the veteran had 
been periodically evaluated for stress-related problems, 
which Dr. R., stated, the veteran apparently suffered in 
1946.  The physician enclosed a verbatim copy of the 
veterans complaints.  Dr. R., went on to state that the 
veteran remained disabled as a result of combat-related 
stress.  (The verbatim copy of the veterans complaints 
submitted by the private physician does not describe a combat 
stressor.)  There is an August 1993 entry, in the records 
received in May 1997, noting the veteran's complaint of 
attacks during which he became terribly depressed and 
withdrawn.  The veteran was unable to relate the events to 
any specific situation other than that he had been listening 
to recent news accounts of combat activity which he felt 
triggered some of his remote past experiences while in 
combat.  No diagnosis was entered at that time; however, it 
was noted that the veteran would continue taking medication 
for his adjustment reaction.

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).

The veteran has not submitted any medical evidence to 
establish that he has a clear diagnosis of PTSD.  While the 
veteran reported combat-related stress problems to a private 
physician an April 29, 1993 a diagnosis of PTSD was not made.   
While in his May 1993 letter Dr. R., indicated that the 
veteran was disabled from combat- related stress he did not 
diagnose PTSD.  The August 1993 notation, that the veteran's 
complaints appeared to be related to recent news accounts of 
combat activity, did not include a diagnosis of PTSD, rather 
it was noted that the veteran was taking medication for an 
adjustment reaction. 

Absent a clear diagnosis of PTSD, it follows that the veteran 
has not met the initial burden of submitting a well-grounded 
claim.

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  The Board would 
note that, subsequent to the February 1997 remand, the RO 
requested that the veteran provide information referable to 
treatment received by him for the claimed condition and all 
pertinent records were associated with the claims folder.  
Consequently, the RO has met its burden under 38 U.S.C.A. § 
5103(a) by informing the veteran of the evidence necessary to 
complete his application for benefits.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth above well grounded. 

Finally, the Board has considered the benefit of the 
doubt doctrine; however, as the veterans claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for PTSD is denied.




REMAND

The veteran contends that he has a nervous condition which is 
related to his military service.  In a June 1977 decision, 
the RO denied the veteran's original claim of service 
connection for a nervous condition; no appeal was taken from 
that decision, and it became final.  In the rating action 
presently on appeal, the RO confirmed its earlier denial of 
service connection for a nervous condition.  The veteran 
asserts that he has submitted new and material evidence 
sufficient to reopen his claim.  

Subsequent to the February 1997 Board remand, the United 
States Court of Appeals for the Federal Circuit (Court) 
issued a decision in the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) which affects the way in which evidence is 
to be evaluated in order to determine whether it is new and 
material  The Court held that the test heretofore applied for 
determining whether new and material evidence had been 
presented (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)) 
was incorrect in that it imposed a higher burden than 
regulation promulgated by the Secretary of VA.  

In the March 1994 SOC and subsequent supplemental statements 
of the case (SSOC), the RO indicated that to justify 
reopening, there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  This is the 
Colvin definition recently found to be improper.  See Hodge, 
supra.  Therefore, the Board finds that this case should be 
remanded to the RO for consideration of whether the evidence 
submitted by the veteran was material as defined by 
regulation.  See 38 C.F.R. § 3.156 (1998).

In the February 1997 remand, the Board noted that the RO had 
erroneously included the issues of whether new and material 
evidence had been submitted to reopen the veteran's claims of 
service connection for a knee condition, a skin condition or 
a left shoulder condition in a March 1994 SOC when in fact, a 
November 1994 rating decision was the first action to 
adjudicate those issues on a new and material basis.  The 
Board found that a statement received from the veteran in 
December 1994 was sufficient to serve as a NOD as to those 
issues and they were referred to the RO for the issuance of a 
SOC.  

In October 1997, the RO issued a SOC on the issues of whether 
new and material evidence has been submitted to reopen claims 
of service connection for bilateral knee conditions, a skin 
condition and a left shoulder condition.  The veteran was 
informed that he must file his appeal with the RO within 60 
days from the date of the letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action which he had appealed.  The 
veterans VA Form 9, dated in November 1997, was submitted by 
the veteran's accredited representative in January 1998 and 
date stamped as having been received at the RO on January 13, 
1998.

It appears that the RO did not address the question of 
whether the veteran filed a timely substantive appeal as to 
the issues of whether new and material evidence had been 
submitted in the claims of service connection for knee, skin 
and left shoulder conditions.  The date of mailing of the SOC 
and the dates on which the veteran and his representative 
submitted the VA Form 9 suggest that further development is 
required to determine whether an appeal within the meaning of 
38 C.F.R. § 20.200 was filed as to the claims.  This is 
required because the Board does not have jurisdiction to act 
if a timely NOD and timely appeal were not filed with respect 
to each issue.  Roy v. Brown 5 Vet. App. 554 (1993).  
Further, a remand is required in order to afford the veteran 
adequate notice and opportunity to comment on this 
jurisdictional question.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the record, 
utilizing the standard set forth in 
38 C.F.R. § 3.156 and Hodge to determine 
if new and material evidence has been 
submitted to reopen the claim of service 
connection for a nervous condition.  If 
the determination is not favorable the RO 
should furnish a supplemental statement 
of the case on that issue.

2.  The RO should determine whether a 
timely substantive appeal was received as 
to issues of whether new and material 
evidence had been submitted to reopen the 
veteran's claims of service connection 
for a knee condition, skin condition and 
left shoulder condition.  If it 
determined that the veteran submitted a 
timely substantive appeal, the RO should 
return to case to the Board after 
providing the veteran the laws and 
regulations pertaining to timeliness of 
appeals and informing him that the Board 
may find that the appeal was not timely 
and he could make arguments as to its 
timeliness.  If it is determined that the 
veteran did not submit a timely 
substantive appeal, the RO should notify 
the veteran and furnish appellate rights. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
